J-S41029-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    MISTY LYNN DUNBAR                          :
                                               :
                       Appellant               :   No. 356 MDA 2022

        Appeal from the Judgment of Sentence Entered January 21, 2022
           In the Court of Common Pleas of Northumberland County
                  Criminal Division at CP-49-CR-0001348-2019


BEFORE:       LAZARUS, J., MURRAY, J., and STEVENS, P.J.E.*

MEMORANDUM BY MURRAY, J.:                          FILED: DECEMBER 29, 2022

        Misty Lynn Dunbar (Appellant) appeals from the judgment of sentence

imposed after a jury convicted her of numerous crimes including attempted

first-degree murder, criminal conspiracy, arson, aggravated arson, causing

catastrophe, and recklessly endangering another person.1 We affirm.

        The trial court summarized the facts leading to Appellant’s convictions

as follows:

              In the early morning hours of August 13, 2019, Kelly Witmer
        was asleep in her bed at 434 North Walnut Street, Mount Carmel,
        Pennsylvania, when she was suddenly awakened by the smell of
        smoke. She left the bedroom, went to the first floor, and saw the
        outside of the house on fire. Fortunately, she was able to escape
        unharmed with her dog. The fire became so out of control and
        severe that the residence was ultimately destroyed, as well as the

____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   18 Pa.C.S.A. §§ 901(a); 903(a); 3301(a),(c),(d); 3302(a); and 2705.
J-S41029-22


      neighboring residence.       One of the firefighters who was
      attempting to distinguish the blaze did suffer injury. [Ms. Witmer]
      was the only one home at the time. She lived there with her
      boyfriend, Jason Dillow, as the property was owned by her
      boyfriend’s father. It turns out that [Appellant] previously was
      Jason’s girlfriend. [Appellant] was captured on video surveillance
      of a neighbor quickly leaving the scene right after a flash appears.
      There was evidence that the fire was set by [Appellant], and also
      by her own admission. By her own statements, [Appellant] set
      the front door and side [of the house] on fire as a retaliatory
      measure against her former boyfriend’s new girlfriend “out of
      spite.”

Trial Court Opinion, 4/7/22, at 1.

      The Commonwealth charged Appellant with 13 crimes, and Appellant

appeared for a one-day trial on September 14, 2021.         The jury convicted

Appellant of all charges.   On January 21, 2022, the trial court sentenced

Appellant to an aggregate 11 – 22 years of incarceration. Appellant timely

appealed on February 17, 2021. The trial court and Appellant have complied

with Pa.R.A.P. 1925(b).

      Appellant presents one issue for review:

      I. WAS THE EVIDENCE INTRODUCED AT TRIAL INSUFFICIENT TO
      PROVE [APPELLANT] GUILTY BEYOND A REASONABLE DOUBT OF
      ATTEMPTED MURDER BECAUSE IT FAILED TO ESTABLISH
      [APPELLANT] HAD ANY SPECIFIC INTENT TO KILL ANOTHER[?]

Appellant’s Brief at 6.

      A claim challenging the sufficiency of the evidence is a question of law.

Commonwealth v. Nevels, 203 A.3d 229, 241 (Pa. Super. 2019), aff'd, 235

A.3d 1101 (Pa. 2020).

      Evidence will be deemed sufficient to support the verdict when it
      establishes each material element of the crime charged and the
      commission thereof by the accused, beyond a reasonable doubt

                                     -2-
J-S41029-22


        ... When reviewing a sufficiency claim the court is required to view
        the evidence in the light most favorable to the verdict winner,
        giving the prosecution the benefit of all reasonable inferences to
        be drawn from the evidence. “In conducting our review, we
        consider all of the evidence actually admitted at trial and do not
        review a diminished record.”

Id. (citation omitted).

        Appellant argues the Commonwealth presented insufficient evidence to

support her conviction of attempted murder.2           Appellant’s Brief at 8-11.

Appellant claims the Commonwealth “failed to establish she had the specific

intent to kill.” Id. at 8. She asserts the record “only contains attenuated

inferences that [Appellant] possessed the specific intent to kill anyone. In

[her] police interview she denied any intent to kill anyone.” Id.

        Appellant further states:

        Both police officers testified on cross examination that during their
        interview of [Appellant], she denied trying to hurt anyone, or
        knowing that anyone was present in the home that was set on
        fire. (Trial Transcript p. 44 and 51). [Appellant] denied on direct
        examination and cross that she intended to harm anyone. (Id. at
        117-136).        The Commonwealth depends entirely upon
        circumstantial evidence and the inferences drawn from that
        evidence to support the element of specific intent for criminal
        attempt criminal homicide.

Id. at 10.

        Neither the law nor the record support Appellant’s argument. A person

“commits an attempt when with intent to commit a specific crime, [s]he does




____________________________________________


2   The Commonwealth has not filed an appellee brief.

                                           -3-
J-S41029-22


any act which constitutes a substantial step towards the commission of that

crime.” 18 Pa.C.S.A. § 901(a).

      The Crimes Code provides:

      (a) Murder of the first degree.--A criminal homicide constitutes
      murder of the first degree when it is committed by an intentional
      killing.

18 Pa.C.S.A. § 2502(a).      With respect to homicide, a person is guilty of

criminal homicide if she “intentionally, knowingly, recklessly or negligently

causes the death of another human being.” 18 Pa.C.S.A. § 2501(a).

      “For a defendant to be found guilty of attempted murder, the

Commonwealth must establish specific intent to kill.”     Commonwealth v.

Tucker, 143 A.3d 955, 964 (Pa. Super. 2016) (citation omitted). Pertinently,

the Commonwealth “may establish the mens rea required for first-degree

murder, specific intent to kill, solely from circumstantial evidence.”      Id.

(citation omitted).   The trial court correctly observed that “this Court is to

accept as true all direct and circumstantial evidence and all reasonable

inferences from which the jury could have based their verdict.” Trial Court

Opinion, 4/7/22, at 2 (citing Commonwealth v. Sexton, 222 A.3d 405, 416

(Pa. Super. 2019)).

      The Commonwealth presented trial testimony from eight witnesses: the

victim, Ms. Witmer; the victim’s boyfriend, Jason Dillow; Jason Dillow’s father,

John Dillow; the neighbor whose home was also destroyed by the fire, Edward

Koblinski; another neighbor and “acquaintance” of Appellant, Angela Koreisl;


                                     -4-
J-S41029-22


and three investigating police officers (Mt. Carmel Officer Justin Stelma, Mt.

Carmel Chief Christopher Buhay, and Pennsylvania State Trooper James

Nizinski). Appellant was the only witness who testified for the defense.

     The trial court emphasized the following testimony:

            [The victim testified that she and Appellant] were
     acquainted with each other for a period of three (3) years prior to
     the fire. [Appellant] was living with Jason Dillow, and it was [the
     victim] who told [Appellant] that [Appellant] had to leave the
     residence she shared with Mr. Dillow as his girlfriend because [the
     victim] was now going to be moving in with Mr. Dillow. [The
     victim] then proceeded to put [Appellant’s] stuff out on the back
     porch. The feud escalated with something being thrown [sic] the
     front window. A week or two later, [the victim] moved into the
     residence with Jason.

            Another Commonwealth witness, Angela Koreisl, allowed
     [Appellant] to move [in with her,] next door to Mr. Dillow and Ms.
     Witmer[,] after [Appellant] was asked to leave Mr. Dillow’s place.
     [Ms. Koreisl] related that it was [Appellant] who threw her
     daughter’s tricycle through [the victim’s] front window.
     [Appellant] was not happy with the break-up and had no place to
     go once [the victim] and Mr. Dillow got together as a couple. Ms.
     Koreisl further testified that on August 12, 2019, the evening
     before the fire, [she and Appellant] went to the Sons of Poland
     Bar where they met up with another friend, Michelle Rhoads. At
     closing time, after drinking awhile, the three of them then went
     back to Ms. Koreisl’s house. They stayed up and Ms. Rhoads and
     [Appellant] started talking about beating up [the victim].
     [Appellant and Ms. Rhoads] left Miss Koreisl’s place around 5 a.m.,
     and when they returned later, [Appellant] told [Ms. Koreisl] that
     [Appellant] did a life changing thing, that is, she lit Dillow’s house
     on fire. [Appellant] told Ms. Koreisl that “karma’s a bitch,” and
     also “if we can get away with this, we can get away with murder.”

           Ms. Koreisl did not know if they were intoxicated, but she
     knew [Appellant] had used Percocet. [Appellant] had further
     related to Ms. Koreisl that she had found lighter fluid, dowsed the
     porch of the Dillow residence, and then she lit the fire and they
     watched the smoke until it ignited, and they were laughing about
     it.

                                     -5-
J-S41029-22



              The day after the fire, on August 14, 2019, [Appellant] told
       a broadcaster with the WNEP local television station that she lit
       the fire. A transcript of the interview was introduced into evidence
       whereby [Appellant] stated “maybe somebody won’t kick
       somebody out on her ass with no reason.”3 In an interview with
       the police that same day, [Appellant] also admitted that she used
       kerosene to light the fire, with leaves and paper, and that her
       friend Ms. Rhoads was her look out.

Trial Court Opinion, 4/7/22, at 3-4 (footnote added).

       Consistent with above testimony, the trial court concluded that the

“jury’s finding [Appellant guilty of attempted homicide] was supported by the

evidence.” Id. at 2. We agree. Our review of the record confirms that the

Commonwealth presented sufficient evidence for the jury to conclude that

Appellant possessed the specific intent to kill the victim. Thus, the evidence

was sufficient to support Appellant’s conviction of attempted first-degree

murder.

       Judgment of sentence affirmed.




____________________________________________


3 The Commonwealth admitted the transcription as “the best evidence,” and
requested Officer Stelma read it “rather than recite it from memory.” N.T.,
9/14/21, at 38; Commonwealth Exhibit 4. Appellant did not object. N.T.,
9/14/21, at 38-39. The transcript indicates the WNEP news reporter was
covering Appellant’s arraignment when Appellant stated, “Maybe next time
you won’t kick somebody out on their ass for no reason.” Commonwealth
Exhibit 4.

                                           -6-
J-S41029-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/29/2022




                          -7-